Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-3/A (No. 333-190594) of our report dated September 27, 2013 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in Biota Pharmaceuticals, Inc.'s Annual Report on Form 10-K for the year ended June 30, 2013. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers PricewaterhouseCoopers Melbourne, Australia October 09, 2013
